DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “332” has been used to designate both an outer surface and an outer perimeter in paragraph 0041 and 0042 and as seen in figure 3D, and reference character “631” has been used to designate both a front and rear wall in paragraph 0070-0071.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Reference character, “432” in figure 4B-4D and “534” in figure 5B, and character “632” in figure 6B. Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: Paragraph 0066 lists reference character 530 as in figure 6A, this should be 630 as 530 is not in figure 6A.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7, 9-11, 13, 16-19 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Plummer et al. (US Patent Application Publication US 2019/0017753).
Regarding claim 1, Plummer discloses (figure 1-7) a heat exchanger tube (12) comprising: a wall having an inner wall defining a cavity (in the passage 24 within the tube 12), a first end (at inlet end 16), and a second end opposite the first end (at outlet end 18), the cavity being configured to direct a flow of fluid flowing in a direction from the first end toward the second end (from inlet end 16 to outlet end 18 per paragraph 0018 and 0037); 
a first dimple set located at a first dimple location between the first and second ends, the first dimple set comprising one or more first dimples extending inwardly toward the cavity (one or more of the indentations 30 at a dimple set 36), the one or more first dimples having a first dimple depth equal to a radial distance between the inner wall at the first dimple location and the inner wall at a non- dimpled location (the difference in the depth from the non indented portion of tube 12  and the depth at the inner most surface 32 of each indentation 30 as seen in figure 2); and 
a second dimple set located at a second dimple location between the first and second ends, the second dimple set comprising one or more second dimples extending inwardly toward the cavity (one or more of the indentations 40 at a dimple set 46), the one or more second dimples having a second dimple depth equal to a radial distance between the inner wall at the second dimple location and the inner wall at the non-dimpled location (the difference in the depth from the non indented portion of tube 12  and the depth at the inner most surface 42 of each indentation 40 as seen in figure 3), wherein the second dimple location is different from the first dimple location ( indentations 30 are at different locations than indentations 40 as seen in figures 1 and 5-7) and the second dimple depth is different from the first dimple depth (the difference in the depth from the non indented portion of tube 12  and the depth at the inner most surface 32 or 42 of each indentation 30 or 40 is different as seen in figure 2 and 3 and per paragraphs 0021 and 0027).
Regarding claim 2, Plummer discloses the claim limitations of claim 1 above and Plummer further discloses at least one of the one or more first dimples or the one or more second dimples (at indentations 30 and 40) comprises a pair of dimples extending inwardly from opposing sides of the cavity (as seen in figure 2-3).
Regarding claim 3, Plummer discloses the claim limitations of claim 1 above and Plummer further discloses at least one of the one or more first dimples or the one or more second dimples (at indentations 30 and 40)  comprises three or more dimples (as seen in figure 2-3 there are four dimples/indentations for each set).
Regarding claim 4, Plummer discloses the claim limitations of claim 1 above and Plummer further discloses the one or more first dimples (30) comprises a first number of dimples ( 4 indentations 30 as seen in figure 2 and explicitly noted in paragraph 0019) and the one or more second dimples (40) comprises a second number of dimples, the second number being different from the first number ( 2 indentations 40 as seen in figure 3 and explicitly noted in paragraph 0025).
Regarding claim 5, Plummer discloses the claim limitations of claim 1 above and Plummer further discloses the one or more first dimples (30) has a first dimple shape and the one or more second dimples (40) has a second dimple shape that is different from the first dimple shape (a the difference is not further defined the difference can be any difference such as a difference in the depth of the dimple  or the rate of curvature of the dimple as seen in figures 2 and 3; where the indentations 30 and 40 are seen to have similar shapes but still shapes with different features).
Regarding claim 6, Plummer discloses the claim limitations of claim 1 above and Plummer further discloses the one or more first dimples (30) has a first dimple angle and the one or more second dimples has a second dimple angle that is different from the first dimple angle (as the angle is not further defined any difference in angles can meet the limitations; such as one of the dimples 30 are offset from the dimples 40 by about 90 degrees as indentations 40 are pressed into the tube 180 degrees apart per paragraph 0025 while indentations 30 are pressed into the tube 90 degrees apart  per paragraph 0019 and as seen in figure 2 and 3).
Regarding claim 7, Plummer discloses the claim limitations of claim 1 above and Plummer further discloses a third dimple set (the set of dimples 46 closest to the outlet end 18, where the second set 46 is one of the dimples toward the middle of the tube 12) located at a third dimple location between the first and second ends (at inlet end 16 and outlet end 18 respectively), the third dimple set comprising one or more third dimples extending inwardly toward the cavity (one or more of the indentations 40 at the dimple set 46 closest to the outlet end 18), the one or more third dimples having a third dimple depth equal to a radial distance between the inner wall at the first dimple location and the inner wall at a non-dimpled location (the difference in the depth from the non indented portion of tube 12  and the depth at the inner most surface 42 of each indentation 40 as seen in figure 3), wherein the third dimple location is different from both the first and second dimple locations (as seen in figures 1-3 and 5-7) and the third dimple depth is different from at least one of the first dimple depth or the second dimple depth (the difference in the depth from the non indented portion of tube 12  and the depth at the inner most surface 32 or 42  closest to the outlet end 18 of each indentation 30 or 40 is different as seen in figure 2 and 3 and per paragraphs 0021 and 0027).
Regarding claim 9, Plummer discloses the claim limitations of claim 7 above and Plummer further discloses a longitudinal distance between the first dimple set and the second dimple set is greater than a longitudinal distance between the second dimple set and the third dimple set (as seen in figure 5-7 the dimple set 46 closest to the outlet end 18 is closer to another of the dimple sets 46 constituting the second dimple set than it is to any of the dimple sets 36 that  could be the first dimple set).
Regarding claim 10, Plummer discloses the claim limitations of claim 7 above and Plummer further discloses a longitudinal distance between the first dimple set and the second dimple set is less than a longitudinal distance between the second dimple set and the third dimple set (as seen in figure 1B there are dimple sets 36 that could be the first dimple set that are close in longitudinal distance, along the axial direction of the tubes 12 which is in the direction along the centerline 14, to dimple sets 46 in the middle of the tube 12, interpreted as the second dimple set, than they are in longitudinal distance from the dimple set closest to the outlet end 18, interpreted as the third dimple set).
Regarding claim 11, Plummer discloses (figure 1-7) a heat exchanger tube  (12) comprising: a wall having an inner wall defining a cavity (in the passage 24 within the tube 12), a first end (at inlet end 16), and a second end opposite the first end (at outlet end 18), the cavity being configured to direct a flow of fluid flowing in a direction from the first end toward the second end (from inlet end 16 to outlet end 18 per paragraph 0018 and 0037); 
a plurality of dimple sets (at dimples 36 and 46), each dimple set being located at a corresponding location along a length of the wall (as seen in figures 1 and 5-7), each of the plurality of dimple sets comprising: one or more dimples extending inwardly toward the cavity (one or more of the indentations 30 at a dimple set 36 or one or more of the indentations 40 at a dimple set 46), each of the one or more dimples having a dimple depth equal to a radial distance between the inner wall at the corresponding dimple of the one or more dimples and the inner wall at a non-dimpled location (the difference in the depth from the non indented portion of tube 12  and the depth at the inner most surface 32 of each indentation 30 as seen in figure 2 or the difference in the depth from the non indented portion of tube 12  and the depth at the inner most surface 42 of each indentation 40 as seen in figure 3), wherein at least one of the plurality of dimple sets has a dimple depth that is different from a dimple depth of at least one other of the plurality of dimple sets (the difference in the depth from the non indented portion of tube 12  and the depth at the inner most surface 32 or 42 of each indentation 30 or 40 is different as seen in figure 2 and 3 and per paragraphs 0021 and 0027), wherein a distance between a first pair of adjacent dimple sets in the plurality of dimple set is different from a distance between a second pair of adjacent dimple sets in the plurality of dimple sets (as seen in figure 1B and 5-7 the spacing between dimples sets 46 is different than the spacing between dimple sets 36).

Regarding claim 13, Plummer discloses the claim limitations of claim 11 above and Plummer further discloses a distance between adjacent dimple sets of the plurality of dimple sets increases from the first end to the second end (as seen in figure 1B and 5-7 the spacing between dimples sets 46 which are closer to the second end at outlet end 18 are greater that  than the spacing between dimple sets 36 which are closer to the first end at inlet end 16).
Regarding claim 16, Plummer discloses the claim limitations of claim 11 above and Plummer further discloses the plurality of dimple sets comprises: a first section of dimple sets (dimple sets 36), each dimple set of the first section of dimple sets being adjacent to at least one other dimple set of the first section of dimple sets (as seen in figure 1b and 5-7); and a second section of dimple sets (dimple sets 46), each dimple set of the second section of dimple sets being adjacent to at least one other dimple set of the second section of dimple sets (as seen in figure 1b and 5-7), each dimple set of the first section of dimple sets has a first common dimple depth ( paragraph 0021 discloses common indentation 30 dimensional features between each set of dimples 36), and each dimple set of the second section of dimple sets has a second common dimple depth ( paragraph 0027 discloses common indentation 40 dimensional features between each set of dimples 46) that is different from the first common dimple depth (the difference in the depth from the non indented portion of tube 12  and the depth at the inner most surface 32 or 42 of each indentation 30 or 40 is different as seen in figure 2 and 3 and per paragraphs 0021 and 0027).
Regarding claim 17, Plummer discloses the claim limitations of claim 11 above and Plummer further discloses the plurality of dimple sets comprises: a first section of dimple sets (dimple sets 36), wherein: each dimple set of the first section of dimple sets is adjacent to at least one other dimple set of the first section of dimple sets (as seen in figure 1b and 5-7); and a rotational angle between adjacent dimple sets of the first section of dimple sets is a first dimple angle ( dimples at indentions 30 are pressed into the tube at 90 degree intervals per paragraph 0019) ; and a rotational angle between adjacent dimple sets of the second section of dimple sets is a second dimple angle that is different from the first dimple angle ( dimples at indentions 40 are pressed into the tube at 180 degree intervals per paragraph 0025).
Regarding claim 18, Plummer discloses (figure 1-7) a heat exchanger assembly comprising: a first heat exchanger tube (one of the tubes 12 in figure 1 or 6) comprising: a first wall having a first inner wall defining a first cavity (in the passage 24 within the tube 12), a first first end (at inlet end 16), and a first second end opposite the first first end (at outlet end 18), the first cavity being configured to direct a first flow of fluid flowing in a direction from the first first end toward the first second end (from inlet end 16 to outlet end 18 per paragraph 0018 and 0037); a plurality of first dimple sets ( dimple sets 36), each first dimple set being located at a corresponding location along a length of the first wall ( at the location of a dimple set 36 along the tube 12), each of the plurality of first dimple sets comprising: one or more first dimples extending inwardly toward the first cavity (one or more of the indentations 30 at a dimple set 36), each of the one or more first dimples having a dimple depth equal to a radial distance between the first inner wall at the corresponding first dimple of the one or more first dimples and the first inner wall at a non- dimpled location (the difference in the depth from the non indented portion of tube 12  and the depth at the inner most surface 32 of each indentation 30 as seen in figure 2); and 
a second heat exchanger tube ( another one of the tubes 12 in figure 1 or 6) comprising: a second wall having a second inner wall defining a second cavity (in the passage 24 within the tube 12), a second first end (at inlet end 16), and a second second end opposite the second first end (at outlet end 18), the second cavity being configured to direct a second flow of fluid flowing in a direction from the second first end toward the second second end (from inlet end 16 to outlet end 18 per paragraph 0018 and 0037); a plurality of second dimple sets (dimple sets 46), each second dimple set being located at a corresponding location along a length of the second wall ( at the location of a dimple set 46 along the tube 12), each of the plurality of second dimple sets comprising: one or more second dimples extending inwardly toward the second cavity (one or more of the indentations 40 at a dimple set 46), each of the one or more second dimples having a dimple depth equal to a radial distance between the second inner wall at the corresponding second dimple of the one or more second dimples and the second inner wall at a non-dimpled location (the difference in the depth from the non indented portion of tube 12  and the depth at the inner most surface 42 of each indentation 40 as seen in figure 3), wherein the second heat exchanger tube has at least one dimple characteristic that is different from a dimple characteristic of the first heat exchanger tube (as the characteristic is not further defined the characteristic can be any difference between the dimples in the tubes such as the difference in sizes of the dimples at 36 and 46 respectively as seen in figures 1-3 and 5-7).
Regarding claim 19, Plummer discloses the claim limitations of claim 18 above and Plummer further discloses the dimple characteristic is at least one of: a number of dimple sets; a longitudinal location of corresponding dimple sets; a dimple slope; a distance between adjacent dimple sets; a dimple depth; or a dimple angle (the dimples 36 and 46 are at different locations, have different depths, and have different spacings on the tubes  and there are different numbers of dimples sets 36 and 46 as seen in figures 1-3 and 5-7).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Plummer et al. (US Patent Application Publication US 2019/0017753) in view of Beste et al. (US Patent Application Publication US 2007/0089873 A1).
Regarding claim 8, Plummer discloses the claim limitations of claim 7 above and Plummer further discloses the second dimple set is circumferentially rotated relative the first dimple set such that the second dimple set is positioned at a first angle relative the first dimple set (one of the dimples 40 are offset from the dimples 30 of the first set by about 90 degrees as indentations 40 are pressed into the tube 180 degrees apart per paragraph 0025 while indentations 30 are pressed into the tube 90 degrees apart  per paragraph 0019 and as seen in figure 2 and 3), the third dimple set is circumferentially rotated relative the first dimple set such that the third dimple set is positioned at a second angle relative the first dimple set (one of the dimples 40 are offset from the dimples 30 of the first set by about 90 degrees as indentations 40 are pressed into the tube 180 degrees apart per paragraph 0025 while indentations 30 are pressed into the tube 90 degrees apart  per paragraph 0019 and as seen in figure 2 and 3). 
However Plummer does not disclose the and the second angle is different from the first angle as Plummer only explicitly discloses one angular difference in the figures.
Beste teaches (Figure 5-6C) a heat exchanger tube with three sets of dimples  (at sections 510, 520 and 530) where each of the three sets of dimples are circumferentially rotated relative to one another such that a second dimple set (the dimples 521a-521c at section 520) is positioned at a first angle to a first dimple set (the dimples at 511a-511c at section 510, where the second set is positioned at an angle α1 to the first per paragraph 0029) and a third dimple set (the dimples 531a-531c at section 530) is positioned at second angle to the first dimple set (where the third set is positioned at an angle α2 to the second, which is in addition to the angle α1 that the second set is offset from the first per paragraph 0029), where the second angle is different  from the first angle (as seen in figures 6A-6C).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the angles of the dimples of Plummer to be positioned at angle relative to one another so as to be non co-linear as taught by Beste. Doing so would provide dimples that can induce an additional rotational effect to the fluid flow in the tubes as recognized by Beste (per paragraph 0004).
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Plummer et al. (US Patent Application Publication US 2019/0017753) in view of Geskes et al. (US Patent Application Publication US 2010/0139631 A1).
Regarding claim 12, Plummer discloses the claim limitations of claim 11 above However Plummer does not further discloses a distance between adjacent dimple sets of the plurality of dimple sets decreases from the first end to the second end.
Geskes teaches (figure 3C) a heat exchanger tube (pipe 10)where the distances between adjacent dimples (at winglet pairs 11) decreases from the first end  to the second end (from inlet to outlet in the direction of flow P as seen in figure 3C, where the distances a1-a3 decrease in the direction of flow P per paragraph 0024).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the distances between adjacent dimples of Plummer to decrease form the inlet end to the outlet end as taught by Geskes. Doing so would allow heat transfer to be successively increased from the inlet to the outlet as the density of structural elements in the tube/pipe becomes greater as recognized by Geskes (per paragraph 0024).
Allowable Subject Matter
Claims 14 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Regarding claim 14, the prior art of Plummer and the additional cited prior art does not teach or fairly suggest a distance between adjacent dimple sets of the plurality of dimple sets (i) increases from the first end to an inner point located between the first and second ends and (ii) decreases from the inner point to the second end. Regarding claim 15, the prior art of Plummer and the additional cited prior art does not teach or fairly suggest wherein a distance between adjacent dimple sets of the plurality of dimple sets (i) decreases from the first end to an inner point located between the first and second ends and (ii) increases from the inner point to the second end. While the prior art does discloses distances between dimples in a heat exchanger tube changing from an inlet to an outlet by either decreasing or increasing. The cited prior art does not teach or fairly suggest the distances changing from increasing to decreasing between adjacent pairs of dimple sets or vice versa between the inlet and outlet ends of the tubes. Therefore for at least these reasons claims 14 and 15 present grounds for allowable subject matter.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Koch (US 2019/0186431) and Ludwig (US 5,839,505) and Cleaver et al. (US 3,230,936) all disclose heat exchange tubes with dimples where the dimples increase in size from the inlet of the tube to the outlet of the tube. Pantow (US 2001/0052411) discloses a heat exchange tube with dimples of different heights Hirokawa (US 2010/0224349) and Chisholm (US 3,358,749) discloses dimples of heat exchange tubes with the dimples disposed at different locations along the axis of the tube.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANS R. WEILAND whose telephone number is (571)272-9847. The examiner can normally be reached Monday-Thursday 6-3 EST and alternating Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANS R WEILAND/Examiner, Art Unit 3763                                                                                                                                                                                                        
/LEN TRAN/Supervisory Patent Examiner, Art Unit 3763